Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 2/4/2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

The following action is a NON-OFFICE ACTION in response to the applicant’s filing of an RCE dated 2/4/2022 as stated above

	The status of the claims is as follows based on a preliminary amendment:
		Claim 3 has been cancelled;
		Claims 10, 15-16, and 20 have been withdrawn from consideration; and
		Claims 1-9, 11-14, and 17-19 are herein addressed in detail below.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
In claim 1, lines 5 and 6, claim 2, line 2, and claim 17, line 3, the phraseology “high-bandwidth clutch” is indefinite and fails to positively recite the claimed invention.  Specifically, “high-bandwidth” is not readily understood by the Examiner.  More specifically, how is the clutch defined as a “high-bandwidth”?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, and 14 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Ciaramitaro et al. (2003/0136626 A1).
Ciaramitaro et al. (2003/0136626 A1) disclose a system for opening and closing a closure (110) of a vehicle (see figure 1), a motor (10) coupled to the closure (110) through an output linkage (50) and operable to move the closure (110) between a closed and an open position, and a “high-bandwidth” clutch in the form of a magnetorheological fluid clutch (25) is coupled to the motor (10) [Claims 1 and 2];
Wherein the closure is a tailgate (see figure 1) and the output linkage includes a lever (105) [Claim 8];
9];
Wherein the  motor (10) is disposed outside of the closure (110) of the vehicle (see figure 1) [Claim 11];
Wherein the system is configured to hold the closure between open and/or closed positions [0022] or an intermediate position [0029] [Claim 12]; and
Wherein further comprises a gearbox (pinion 45 and gear plate 35) functionally disposed between the motor (10) and the output linkage (50) configured to reduce an output speed (the size of pinion) of the motor (10) by a predetermined ratio [Claim 14].
In claims 1 and 2, Ciaramitaro et al. (2003/0136626 A1) fail to specifically the bandwidth of the clutch to be greater than 10 Hz (claim 1) or 25 Hz (claim 2).
It would have been a matter of design choice and obvious before the effective filing date of the claimed invention to provide the clutch of Ciaramitaro et al. (2003/0136626 A1) with a clutch having a bandwidth of greater than 10 Hz or 25 Hz since this is an engineering design of one of ordinary skilled in the art and would have been obvious before the effective filing date of the claimed invention to adjust the bandwidth of the magnetorheological fluid clutch (25) with any desired Hz based on the size and weight of the door.  Furthermore, the clutch of Ciaramitaro et al. (2003/0136626 A1) would operate equally as well when utilizing a magnetorheological fluid clutch (25) having a bandwidth of greater than 10 Hz or 25 Hz.

Claims 4-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramitaro et al. (2003/0136626 A1) in view of Oberheide (7,377,075 B2).

Oberheide (7,377,075 B2) discloses a leadscrew (132) and nut to drive a closure between an open and closed position (NOTE: Oberheide (‘075) also considers a “conventional” lead-screw, column 4, lines 15-17). [Claim 4]

    PNG
    media_image1.png
    324
    555
    media_image1.png
    Greyscale


 With respect to claims 5 and 6, Ciaramitaro et al. (2003/0136626 A1) fail to disclose the leadscrew having a lead greater than or equal to 50mm per revolution or less than or equal to 60 revolutions.
It would have been obvious before the effective filing date of the claimed invention and a matter of design choice to engineer modified drive of Ciaramitaro et al. (2003/0136626 A1) such that the proper lead for the screw having 50mm per revolution or less than or equal to 60 revolutions is properly designed and manufacture to move the nut along a longitudinal direction(s) in combination with the proper the proper motor 
	With respect to claim 7, Ciaramitaro et al. (2003/0136626 A1) fail to disclose the output linkage includes a driven pulley.  
As shown in Figure 5, Oberheide (7,377,075 B2) discloses a driven pulley (pulley 116 or 118).
It would have been obvious before the effective filing date of the claimed invention to provide the system of Ciaramitaro et al. (2003/0136626 A1) with a drive chain (not claimed) and a pulley as taught by Oberheide (7,377,075 B2) since a pulley and chain system allows for driving larger weighted tailgates with less maintenance. 
Furthermore, the system of Ciaramitaro et al. (2003/0136626 A1) would operate equally as well when utilizing a pulley (and drive chain) system to move a closure between open and closed positions.

With respect to claim 13, Ciaramitaro et al. (2003/0136626 A1) fail to disclose a spring configured to bias the closure in opposition to a force by the motor. 
As shown in Figure 5, Oberheide (7,377,075 B2) discloses a spring (90) to bias (i.e., stop) the closure in opposition to a force by the motor (column 3, line 44, column, column 5, lines 9-11, and column 5, lines 41-43).
It would have been obvious before the effective filing date of the claimed invention to provide the system of Ciaramitaro et al. (2003/0136626 A1) with a spring configured to bias the closure in opposition to a force by the motor as taught by 
Furthermore, the system of Ciaramitaro et al. (2003/0136626 A1) would operate equally as well when utilizing a spring configured to bias the closure in opposition to a force by the motor.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramitaro et al. (2003/0136626 A1) in view of Voyer (2010/0314903 A1).
Ciaramitaro et al. (2003/0136626 A1) fails to disclose a sensor configured to generate a signal to the clutch to move the closure in response to a touch by a user.
Voyer (2010/0314903 A1) discloses sensor switch signal (38) to generate a movement of the closure between positions (paragraph [0029], note: since the specification and drawings label both the hatch frame and the control mechanism as element 38).
It would have been obvious before the effective filing date of the claimed invnetion to provide the system of  Ciaramitaro et al. (2003/0136626 A1) with a sensor switch to start movement of the motor and clutch assembly to move a closure between open and closed positions as taught by Voyer (2010/0314903 A1) since a touch operation system is well known and provides fewer mechanical moving parts and also being well-known in the industry.
Furthermore, the system of Ciaramitaro et al. (2003/0136626 A1) would operate equally as well when utilizing s pressure sensor touch switch to operate a motor and clutch assembly.
s 18 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramitaro et al. (2003/0136626 A1) in view of DaDeppo et al. (10,040,406).
Ciaramitaro et al. (2003/0136626 A1) fail to disclose a sensor for determining the angular position of the closure and providing a rearview camera to recognize objects and gestures.
DaDeppo et al. (10,040,406) disclose a sensor to determine the angular location of the closure/tailgate (column 2, lines 37-67, column 3, lines 1-15, and detailed throughout the specification); [Claim 18] and a rearview camera (106, shown in Figures 2A, 2B, 3A, and 3B as well as throughout the entire specification) that recognize objects/gestures/etc. [Claim 19].
It would have been obvious before the effective filing date of the claimed invention to provide the system of Ciaramitaro et al. (2003/0136626 A1) with an angular sensor as taught by DaDeppo et al. (10,040,406) since an angular sensor allows the motor to know exactly the displacement position of the closure at any given time thereby saving both the motor and clutch from wear and tear as well as alerting someone if the closure is within a position of close proximity.  
Furthermore, the system of Ciaramitaro et al. (2003/0136626 A1) would operate equally as well when utilizing a position/angular sensor in combination with a closure which moves between open and closed position.
It would have been further obvious before the effective filing date of the claimed invention to provide the system of Ciaramitaro et al. (2003/0136626 A1) with a rearview camera which recognizes objects and gestures as taught by DaDeppo et al. (10,040,406) since cameras allows a driver to see behind the vehicle as well as seeing 
Still furthermore, the system of Ciaramitaro et al. (2003/0136626 A1) would operate equally as well when utilizing a rearview camera system that allows one to see and operate a closure per se.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several newly cited patents have been disclosed which are directed to magnetorheological fluid clutches as well as different drive systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634